Exhibit 10.2
August 9, 2010
Eric K. Brandt
Executive Vice President and Chief Financial Officer
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Dear Eric:
          Broadcom Corporation considers it essential to its best interests and
those of its shareholders that you be encouraged to remain with the company and
continue to devote your full attention to Broadcom’s business, notwithstanding
the possibility that your employment with Broadcom might end in connection with
or following a Change of Control event defined in Section (14) of the revised
Appendix II set forth below (“Change in Control”). Accordingly, the Compensation
Committee of the Broadcom Board of Directors (the “Compensation Committee”) has
decided to continue your participation in the special change in control
severance benefit program (the “Program”) for an additional one-year period
ending August 18, 2011. The purpose of this new letter agreement (the “New
Agreement”) is to restate the terms and conditions that will govern your
continued participation in the Program. Your prior participation in the Program
was initially governed by the March 11, 2007 letter agreement between you and
Broadcom at the time you first became a participant in the Program (the
“Original Letter Agreement”), then by your August 19, 2008 agreement with
Broadcom (the “2008 Letter Agreement”), and then by your August 3, 2009
agreement with Broadcom (the “2009 Letter Agreement”). Except for a few changes
necessary to comply with developments in the laws and regulations applicable to
the Program, the terms and conditions set forth in this New Agreement are
substantially the same as those in effect under the 2009 Letter Agreement.
          Appendix II as currently in effect under your 2009 Letter Agreement is
hereby superseded by new Appendix II set forth below and shall cease to have any
force or effect upon your execution of this New Agreement. All the other terms
and provisions of your Original Letter Agreement governing your employment with
Broadcom shall remain in full force and effect and shall not in any way be
revised, modified or amended by any provision of this New Agreement, except that
the second paragraph of the Termination section of the Original Letter Agreement
was deleted in its entirety by the terms of the 2008 Letter Agreement and shall
remain so deleted under this New Agreement.

 



--------------------------------------------------------------------------------



 



REVISED APPENDIX II — CHANGE IN CONTROL SEVERANCE BENEFIT PROGRAM
          Your participation in the Program will continue under this New
Agreement from August 19, 2010 through August 18, 2011 (such term, together with
any renewals thereof, to constitute the “Term”). On August 19 of each calendar
year, beginning with the 2011 calendar year, the Term shall, without any action
by Broadcom or the Compensation Committee, automatically be extended for one (1)
additional year unless, before any such automatic renewal date, the Compensation
Committee, by a majority vote, expressly determines that the automatic extension
for such year shall not apply.
          Employment with Broadcom is at-will, and Broadcom may unilaterally
terminate your employment with or without “Cause” or in the event of your
“Disability.” You may terminate your employment with or without “Good Reason,”
and your employment will automatically terminate upon your death. Any
termination of your employment by Broadcom or you during the Term (or, if your
employment extends beyond the Term, during the first twenty-four (24) months
following a Change in Control that occurs during the Term) shall be communicated
by a “Notice of Termination.”
          If a Change in Control is effected during the Term and within
twenty-four (24) months after the effective date of that Change in Control:
          (i) Broadcom unilaterally terminates your employment other than for
Cause or Disability, or
          (ii) you terminate your employment for Good Reason,
          Broadcom shall make the payments and provide the benefits described
below, provided you were employed on a full-time basis by Broadcom immediately
prior to such termination and, with respect to certain of those benefits, there
is compliance with each of the following requirements (the “Severance Benefit
Requirements”):
          (i) you deliver the general release required under Section (24)(ii) of
this Appendix II (the “Required Release”) within the applicable time period
following your Date of Termination,
          (ii) the Required Release becomes effective in accordance with
applicable law following the expiration of any applicable revocation period,
          (iii) you comply with each of the restrictive covenants set forth in
Section 9 of this Appendix II, and
          (iv) you are and continue to remain in material compliance with your
obligations to Broadcom under your Confidentiality and Invention Assignment
Agreement.
          The payments and benefits to which you will become entitled if all the
Severance Benefits Requirements are satisfied are as follows:

2



--------------------------------------------------------------------------------



 



     (1) Cash Severance. Broadcom will pay you cash severance (“Cash Severance”)
in an amount equal to two (2) times the sum of (A) your annual rate of base
salary (using your then current rate or, if you terminate your employment for
Good Reason pursuant to Section (16) of this Appendix II due to an excessive
reduction in your base salary, then your rate of base salary immediately before
such reduction) and (B) the average of your actual annual bonuses for the three
calendar years (or such fewer number of calendar years of employment with
Broadcom) immediately preceding the calendar year in which such termination of
employment occurs. Such Cash Severance shall be payable over a twenty-four
(24)-month period in successive equal bi-weekly or semi-monthly installments in
accordance with the payment schedule in effect for your Base Salary on your Date
of Termination (the “Payment Schedule”), except that, subject to the deferral
provisions of Section 8 of this Appendix II, the Cash Severance payments will
begin on the sixtieth (60th) day following the date of your Separation from
Service (with any amounts otherwise payable prior to such sixtieth (60th) day
pursuant to the Payment Schedule instead being paid on such sixtieth (60th) day
without interest thereon). The installment payments shall cease once you have
received the full amount of your Cash Severance. The installment payments shall
be treated as a series of separate payments for purposes of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
However, the amount of Cash Severance to which you may be entitled pursuant to
the foregoing provisions of this Section (1) shall be subject to reduction in
accordance with Section (9) in the event you breach your restrictive covenants
under such Section (9).
     (2) Options and Other Equity Awards. Notwithstanding any less favorable
terms of any stock option or other equity award agreement or plan, any options
to purchase shares of Broadcom’s common stock or any restricted stock units or
other equity awards granted to you by Broadcom, whether before or after the date
of this New Agreement, that are outstanding on your Date of Termination and not
otherwise fully vested shall be subject to accelerated vesting in accordance
with the following provisions:
     (i) On the date your timely executed and delivered Required Release becomes
effective following the expiration of the maximum review/delivery period and any
applicable revocation period (the “Release Condition”), you will receive
twenty-four (24) months of service vesting credit under each of your outstanding
stock options, restricted stock units and other equity awards.
     (ii) The portion of each of your outstanding stock options, restricted
stock units and other equity awards that remains unvested after your
satisfaction of the Release Condition will vest in a series of twenty-four
(24) successive equal monthly installments over the twenty-four (24)-month
period measured from your Date of Termination (the “Additional Monthly
Vesting”), provided that during each successive month within that twenty-four
(24)-month period (x) you must comply with all of your obligations under your
Confidentiality and Invention Assignment Agreement with Broadcom that survive
the termination of your employment with Broadcom and (y) you must comply with
the restrictive covenants set forth in Section (9). In the event that you
violate the Confidentiality and Invention Assignment Agreement or engage in any
of the activities precluded by the restrictive covenants set forth in Section
(9), you shall not be entitled to

3



--------------------------------------------------------------------------------



 



any Additional Monthly Vesting for and after the month in which such violation
or activity (as the case may be) occurs.
     In addition, the period for exercising each option that accelerates in
accordance with subparagraph (i) or (ii) above shall be extended from the
limited post-termination period otherwise provided in the applicable stock
option agreement until the earlier of (A) the end of the twenty-four (24)-month
period measured from your Date of Termination or (if later) the end of the
one-month period measured from each installment vesting date of that option in
accordance herewith or (B) the applicable expiration date of the maximum ten
(10)-year or shorter option term. Upon your satisfaction of the Release
Condition, the limited post-termination exercise period for any other options
granted to you by Broadcom and outstanding on your Date of Termination shall
also be extended in the same manner and to the same extent as your accelerated
options.
     The shares of Broadcom Class A common stock underlying any restricted stock
unit award that vests on an accelerated or Additional Monthly Vesting basis in
accordance with this Section (2) shall be issued as follows: The shares subject
to that award that vest upon the satisfaction of the Release Condition shall be
issued on the sixtieth (60th) day following the date of your Separation from
Service (“Initial Issuance Date”), and each remaining share subject to such
restricted stock unit award shall be issued on the next regularly-scheduled
share issuance date for that restricted stock unit award (currently, the 5th day
of February, May, August and November each year) following the prescribed
vesting date for that share in accordance with this Section (2), but in no event
earlier than the Initial Issuance Date.
     (3) Lump Sum Benefit Payments. Provided you satisfy the Release Condition,
the following special payments shall be made to you to provide you with a source
of funding to cover a portion of the cost of any health care, life insurance and
disability insurance coverage you obtain following your Date of Termination:
          (i) Provided you and your spouse and eligible dependents elect to
continue medical care coverage under Broadcom’s group health care plans pursuant
to the applicable COBRA provisions, Broadcom will make a lump sum cash payment
(the “Lump Sum Health Care Payment”) to you in an amount equal to thirty-six
(36) times the amount by which (i) the monthly cost payable by you, as measured
as of your Date of Termination, to obtain COBRA coverage for yourself, your
spouse and eligible dependents under Broadcom’s employee group health plan at
the level in effect for each of you on such Date of Termination exceeds (ii) the
monthly amount payable at such time by a similarly-situated executive whose
employment with Broadcom has not terminated to obtain group health care coverage
at the same level. Broadcom shall pay the Lump Sum Health Care Payment to you on
the sixtieth (60th) day following the date of your Separation from Service.
Notwithstanding the foregoing, the Lump Sum Health Care Payment shall be subject
to the deferred payment provisions of Section (8) below, to the extent necessary
to avoid the imposition of taxes in connection with a prohibited distribution
under Section 409A(a)(2) of the Code. In addition, Broadcom cannot provide any
assurances hereunder as to the maximum period for which you and your spouse and
dependents may in fact be entitled to COBRA health care coverage under the

4



--------------------------------------------------------------------------------



 



Broadcom group health care plans, and it is expected that such coverage will
cease prior to the expiration of the thirty-six (36) month period measured from
your Date of Termination, except under certain limited circumstances.
          (ii) You shall also be entitled to an additional lump sum cash payment
(the “Lump Sum Insurance Benefit Payment”) from Broadcom in an amount equal to
twelve (12) times the amount by which (i) the monthly cost payable by you, as
measured as of your Date of Termination, to obtain post-employment continued
coverage under Broadcom’s employee group term life insurance and disability
insurance plans at the level in effect for you on such Date of Termination
exceeds (ii) the monthly amount payable at that time by a similarly-situated
executive whose employment with Broadcom has not terminated to obtain similar
coverage. Broadcom shall pay the Lump Sum Insurance Benefit Payment to you
concurrently with the payment of the Lump Sum Health Care Benefit, provided,
however, that the Lump Sum Insurance Benefit Payment shall be subject to the
deferred payment provisions of Section (8) below, to the extent necessary to
avoid the imposition of taxes in connection with a prohibited distribution under
Section 409A(a)(2) of the Code.
          Should you wish to obtain such actual post-employment continued
coverage under Broadcom’s group term life insurance and disability insurance
plans, Broadcom shall serve as the agent for transmitting your required monthly
premium payments for such coverage to the applicable insurance companies.
Broadcom shall serve such agency role solely to facilitate the payment of those
monthly premiums to the applicable insurance companies and shall not be
responsible or liable for any loss of coverage you may incur under such plans by
reason of (i) your failure to make the required monthly premium payments to
Broadcom on a timely basis so as to allow their transmittal to such insurance
companies by the applicable due dates (including any applicable grace periods)
or (ii) the failure of the insurance companies to make such post-employment
coverage available under their applicable plans.
     (4) Additional Payments. Broadcom shall, to the extent applicable, pay you
the following amounts, provided you satisfy the Release Condition:
          (i) any cash bonus that was not vested on your Date of Termination
because a requirement of continued employment had not yet been satisfied by you,
but with respect to which the applicable performance goal or goals had been
fully attained as of your Date of Termination (for the avoidance of doubt, a
bonus shall be payable under this clause (i) only to the extent that any
performance criteria with respect to such bonus had been satisfied during the
applicable performance period), and
          (ii) provided you were employed for the entire plan year immediately
preceding your Date of Termination and discretionary bonuses are payable for
that plan year to similarly-situated Broadcom executives whose employment has
not terminated, any discretionary bonus the Compensation Committee may decide to
award you for that plan year on the basis of your individual performance and
contributions during that plan year.

5



--------------------------------------------------------------------------------



 



     Any bonus payment to which you become entitled under clause (i) of this
Section (4) shall be paid to you at the same time you are paid your first Cash
Severance installment under Section (1), after taking into account any required
deferral under Section (8) and, provided further, that if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall also be subject to an appropriate present value discount
reasonably reflecting the time value of money, in accordance with the Treasury
Regulations under Code Section 162(m), to the extent such payment is in fact
made earlier than the scheduled payment date for that bonus under the applicable
Broadcom bonus plan or arrangement. Any bonus payment to which you may become
entitled under clause (ii) of this Section (4) shall also be paid to you at the
same time or (if later) the tenth business day following the date the
Compensation Committee awards you such discretionary bonus, subject to any
required deferral under Section (8).
     The amounts set forth in Sections (5) and (6) below shall be referred to
collectively as the “Accrued Obligations” and shall not be subject to your
delivery of the Required Release or your compliance with the restrictive
covenants set forth in Section (9).
     (5) Accrued Salary, Expenses and Bonus. On your Date of Termination,
Broadcom shall pay you (i) any earned but unpaid base salary through that date
based on the rate in effect at the time the Notice of Termination is given,
(ii) any unreimbursed business expenses incurred by you, and (iii) any cash
bonus that had been fully earned and vested (i.e., for which the applicable
performance period and any service requirements for vesting had been fully
completed) on or before the Date of Termination, but which had not been paid as
of the Date of Termination (for the avoidance of doubt, any such bonus shall be
payable only to the extent the applicable performance criteria had been
satisfied during the applicable performance period and if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall be subject to an appropriate present value discount reasonably
reflecting the time value of money, in accordance with the Treasury Regulations
under Code Section 162(m), to the extent such payment is in fact made earlier
than the scheduled payment date for that bonus under the applicable Broadcom
bonus plan or arrangement). However, any vested amounts deferred by you under
one or more Broadcom non-qualified deferred compensation programs or
arrangements subject to Section 409A that remain unpaid on your Date of
Termination shall be paid at such time and in such manner as set forth in each
applicable plan or agreement governing the payment of those deferred amounts,
subject, however, to the deferred payment provisions of Section (8) below.
     (6) Vacation and Deferred Compensation. Broadcom shall, upon your Date of
Termination, pay you an amount equal to your accrued but unpaid vacation pay
(based on your then-current rate of base salary). Any vested amounts deferred by
you under one or more Broadcom non-qualified deferred compensation programs
subject to Section 409A that remain unpaid on your Date of Termination shall be
paid at such time and in such manner as set forth in each applicable plan or
agreement governing the payment of those deferred amounts, subject, however, to
the deferred payment provisions of Section (8) below. Any other vested amounts
owed to you under any other compensation plans or

6



--------------------------------------------------------------------------------



 



programs will be paid to you in accordance with the terms and provisions of each
such applicable plan or program.
     (7) Other Benefits. To the extent not theretofore paid or provided,
Broadcom shall timely pay or provide to you any other amounts or benefits
required to be paid or provided or that you are eligible to receive under any
plan, program, policy, practice, contract, agreement, etc. of Broadcom and its
affiliated companies, including (without limitation) any benefits payable to you
under a plan, policy, practice, contract or agreement referred to in Section
(23) (all such other amounts and benefits being hereinafter referred to as
“Other Benefits”), in accordance with the terms of such plan, program, policy,
practice, contract or agreement. However, the payment of such Other Benefits
shall be subject to any applicable deferral period under Section (8) below to
the extent such benefits constitute items of deferred compensation subject to
Section 409A.
     Notwithstanding the foregoing provisions of this Section (7), in no event
shall you be allowed to participate in the Broadcom Corporation 1998 Employee
Stock Purchase Plan, as amended and restated, or the 401(k) Employee Savings
Plan following your Date of Termination or to receive any substitute benefits
hereunder in replacement of those particular benefits, but you shall be entitled
to the full value of any benefits accrued under such plans prior to your Date of
Termination.
     (8) Delay in Payment for Certain Specified Employees. The following special
provisions shall govern the commencement date of certain payments and benefits
to which you may become entitled under the Program:
          (i). Notwithstanding any provision in this New Agreement to the
contrary other than Section (8)(ii) below, no payment or benefit under the
Program that constitutes an item of deferred compensation under Section 409A and
becomes payable in connection with your Separation from Service will be made to
you prior to the earlier of (i) the first day of the seventh (7th) month
following the date of your Separation from Service or (ii) the date of your
death, if you are deemed to be a Specified Employee at the time of such
Separation from Service and such delayed commencement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. Any cash amounts
to be so deferred shall immediately upon your Separation from Service be
deposited by Broadcom into a grantor trust that satisfies the requirements of
Revenue Procedure 92-64 and that will accordingly serve as the funding source
for Broadcom to satisfy its obligations to you with respect to the heldback
amounts upon the expiration of the required deferral period, provided, however,
that the funds deposited into such trust shall at all times remain subject to
the claims of Broadcom’s creditors and shall be maintained and located at all
times in the United States. Upon the expiration of the applicable deferral
period, all payments and benefits deferred pursuant to this Section 8(i)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or provided to you
in a lump sum, either from the grantor trust or by Broadcom directly, on the
first day of the seventh (7th) month after the date of your Separation from
Service or, if earlier, the first day of the month immediately following the
date Broadcom receives proof of your death. Any remaining payments due

7



--------------------------------------------------------------------------------



 



under the Program will be paid in accordance with the normal payment dates
specified herein.
          (ii). It is the intent of the parties that the provisions of this New
Agreement comply with all applicable requirements of Section 409A. Accordingly,
to the extent there is any ambiguity as to whether one or more provisions of
this New Agreement would otherwise contravene the applicable requirements or
limitations of Section 409A, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the applicable
requirements or limitations of Section 409A and the applicable Treasury
Regulations thereunder.
     (9) Restrictive Covenants. You hereby acknowledge that your right and
entitlement to the severance benefits specified in Sections (1), (2)(ii) and
(10) of this revised Appendix II are, in addition to your satisfaction of the
Release Condition, also subject to your compliance with each of the following
covenants during the two (2) year period measured from your Date of Termination,
and those enumerated severance benefits will immediately cease or be subject to
reduction in accordance herewith should you breach any of the following
covenants:
     (i). You shall not directly or indirectly encourage or solicit any
employee, consultant or independent contractor to leave the employ or service of
Broadcom (or any affiliated company) for any reason or interfere in any other
manner with any employment or service relationships at the time existing between
Broadcom (or any affiliated company) and its employees, consultants and
independent contractors.
     (ii). You shall not directly or indirectly solicit or otherwise induce any
vendor, supplier, licensor, licensee or other business affiliate of Broadcom (or
any affiliated company) to terminate its existing business relationship with
Broadcom (or affiliated company) or interfere in any other manner with any
existing business relationship between Broadcom (or any affiliated company) and
any such vendor, supplier, licensor, licensee or other business affiliate.
     (iii). You shall not, whether on your own or as an employee, consultant,
partner, principal, agent, representative, equity holder or in any other
capacity, directly or indirectly render, anywhere in the United States, services
of any kind or provide any advice or assistance to any business, enterprise or
other entity that is engaged in any line of business that competes with one or
more of the lines of business that were conducted by Broadcom during the Term of
your employment or that are first conducted after your Date of Termination but
which you were aware were under serious consideration by Broadcom prior to your
Date of Termination, except that you make a passive investment representing an
interest of less than one percent (1%) of an outstanding class of
publicly-traded securities of any corporation or other enterprise.
     (iv). You shall not, directly or indirectly, make any adverse, derogatory
or disparaging statements, whether orally or in writing, to any person or entity
regarding (i) Broadcom, any members of the Board of Directors (the “Board”) or

8



--------------------------------------------------------------------------------



 



any officers, members of management or shareholders of Broadcom or (ii) any
practices, procedures or business operations of Broadcom (or any affiliated
company).
     Should you breach any of the restrictive covenants set forth in this
Section (9), then you shall immediately cease to be entitled to any Gross-Up
Payment under Section (10) below or any Cash Severance Payments pursuant to
Section (1) in excess of the greater of (i) one (1) times the sum of (A) your
annual rate of base salary (using your then current rate or, if you terminate
your employment for Good Reason pursuant to Section (16) due to an excessive
reduction in your base salary, then your rate of base salary immediately before
such reduction) and (B) the average of your actual annual bonuses for the three
calendar years (or such fewer number of calendar years of employment with
Broadcom) immediately preceding the calendar year in which such termination of
employment occurs (which minimum amount represents partial consideration for
your satisfaction of the Release Consideration) or (ii) the actual Cash
Severance Payments you have received through the date of such breach. In
addition, all Additional Monthly Vesting of any stock options, restricted stock
units, other equity awards or unvested share issuances outstanding at the time
of such breach shall cease as of the month in which such breach occurs, and no
further Additional Monthly Vesting shall occur thereafter. Broadcom shall also
be entitled to recover at law any monetary damages for any additional economic
loss caused by your breach and may, to the maximum extent allowable under
applicable law, seek equitable relief in the form of an injunction precluding
you from continuing such breach.
     (10) Tax Gross-Up Payment.
     (i). In the event that (A) any payments or benefits to which you become
entitled in accordance with the provisions of this New Agreement or any other
agreement with Broadcom constitute a parachute payment under Section 280G of the
Code (collectively, the “Parachute Payment”) subject to the excise tax imposed
under Section 4999 of the Code or any interest or penalties related to such
excise tax (with such excise tax and related interest and penalties to be
collectively referred to as the “Excise Tax”) and (B) it is determined by an
independent registered public accounting firm selected by Broadcom from among
the largest four accounting firms in the United States (the “Accounting Firm”)
that the Present Value (measured as of effective date of the Change in Control)
of your aggregate Parachute Payment exceeds one hundred twenty percent (120%) of
your Permissible Parachute Amount, then you will be entitled to receive from
Broadcom an additional payment (the “Gross-Up Payment”) in a dollar amount such
that after your payment of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, you retain a net amount equal to the Excise Tax imposed upon
your aggregate Parachute Payment. Notwithstanding the foregoing, you shall not
be entitled to any Gross-Up Payment unless there is compliance with each of the
Severance Benefit Requirements set forth above.
     For purposes of determining your eligibility for such Gross-Up Payment, the
following definitions will be in effect:

9



--------------------------------------------------------------------------------



 



     “Present Value” means the value, determined as of the date of the Change in
Control, of each payment or benefit in the nature of compensation to which you
become entitled in connection with the Change in Control or your subsequent
termination of employment with Broadcom that constitutes a Parachute Payment.
The Present Value of each such payment or benefit shall be determined in
accordance with the provisions of Code Section 280G(d)(4), utilizing a discount
rate equal to one hundred twenty percent (120%) of the applicable Federal rate
in effect at the time of such determination, compounded semi-annually to the
effective date of the Change in Control.
     “Permissible Parachute Amount” means a dollar amount equal to the 2.99
times the average of your W-2 wages from Broadcom for the five (5) calendar
years (or such fewer number of calendar years) completed immediately prior to
the calendar year in which the Change in Control is effected.
     Should the aggregate Present Value (measured as of the Change in Control)
of your aggregate Parachute Payment not exceed one hundred twenty percent (120%)
of your Permissible Parachute Amount, then no Gross-Up Payment will be made to
you, and your payments and benefits under this New Agreement shall instead be
subject to reduction in accordance with the benefit limitation provisions of
Section (11).
     (ii). All determinations as to whether any of the payments or benefits to
which you become entitled in accordance with the provisions of this New
Agreement or any other agreement with Broadcom constitute a Parachute Payment,
whether a Gross-Up Payment is required with respect to any Parachute Payment,
the amount of such Gross-Up Payment, and any other amounts relevant to the
calculation of such Gross-Up Payment, will be made by the Accounting Firm. Such
Accounting Firm will make the applicable determinations (the “Gross-Up
Determination”), together with detailed supporting calculations regarding the
amount of the Excise Tax, any required Gross-Up Payment and any other relevant
matter, within thirty (30) days after the date of your Separation from Service.
In making the Gross-Up Determination, the Accounting Firm shall make a
reasonable determination of the value of the restrictive covenants to which you
will be subject under Section (9), and the amount of your potential Parachute
Payment shall accordingly be reduced by the value of those restrictive covenants
to the extent consistent with Code Section 280G and the Treasury Regulations
thereunder. The Gross-Up Determination made by the Accounting Firm will be
binding upon both you and Broadcom. The Gross-Up Payment (if any) determined on
the basis of the Gross-Up Determination shall be paid to you or on your behalf
within ten (10) business days after the completion of such Determination or (if
later) at the time the related Excise Tax is remitted to the appropriate tax
authorities.
     (iii). In the event that your actual Excise Tax liability is determined by
a Final Determination to be greater than the Excise Tax liability taken into
account for purposes of any Gross-Up Payment or Payments initially made to you
pursuant to the provisions of Section 10(ii), then within thirty (30) days
following that Final Determination, you shall notify Broadcom of such
determination, and the Accounting Firm shall, within thirty (30) days
thereafter, make a new Excise Tax calculation based upon that Final
Determination and provide both you and Broadcom with the supporting calculations
for any

10



--------------------------------------------------------------------------------



 



supplemental Gross-Up Payment attributable to that excess Excise Tax liability.
Broadcom shall make the supplemental Gross-Up payment to you within ten
(10) business days following the completion of the applicable calculations or
(if later) at the time such excess tax liability is remitted to the appropriate
tax authorities. In the event that your actual Excise Tax liability is
determined by a Final Determination to be less than the Excise Tax liability
taken into account for purposes of any Gross-Up Payment initially made to you
pursuant to the provisions of Section (10)(ii), then you shall refund to
Broadcom, promptly upon receipt (but in no event later than ten (10) business
days after such receipt), any federal or state tax refund attributable to the
Excise Tax overpayment. For purposes of this Section (10)(iii), a “Final
Determination” means an audit adjustment by the Internal Revenue Service that is
either (i) agreed to by both you and Broadcom or (ii) sustained by a court of
competent jurisdiction in a decision with which both you and Broadcom concur or
with respect to which the period within which an appeal may be filed has lapsed
without a notice of appeal being filed.
     (iv). Should the Accounting Firm determine that any Gross-Up Payment made
to you was in fact more than the amount actually required to be paid to you in
accordance with the provisions of Section (10)(ii), then you will, at the
direction and expense of Broadcom, take such steps as are reasonably necessary
(including the filing of returns and claims for refund), follow reasonable
instructions from, and procedures established by, Broadcom, and otherwise
reasonably cooperate with Broadcom to correct such overpayment. Furthermore,
should Broadcom decide to contest any assessment by the Internal Revenue Service
of an Excise Tax on one or more payments or benefits provided you under this New
Agreement or otherwise, you will comply with all reasonable actions requested by
Broadcom in connection with such proceedings, but shall not be required to incur
any out-of-pocket costs in so doing.
     (v). Notwithstanding anything to the contrary in the foregoing, any
Gross-Up Payments due you under this Section (10) shall be subject to the
hold-back provisions of Section (8). In addition, no Gross-Up Payment shall be
made later than the end of the calendar year following the calendar year in
which the related taxes are remitted to the appropriate tax authorities or such
other specified time or schedule that may be permitted under Section 409A of the
Code. To the extent you become entitled to any reimbursement of expenses
incurred at the direction of Broadcom in connection with any tax audit or
litigation addressing the existence or amount of the Excise Tax, such
reimbursement shall be paid to you no later than the later of (i) the close of
the calendar year in which the Excise Tax that is the subject of such audit or
litigation is paid by you or (ii) the end of the sixty (60)-day period measured
from such payment date. If no Excise Tax liability is found to be due as a
result of such audit or litigation, the reimbursement shall be paid to you no
later than the later of (i) the close of the calendar year in which the audit is
completed or there is a final and non-appealable settlement or other resolution
of the litigation or (ii) the end of the sixty (60)-day period measured from the
date the audit is completed or the date the litigation is so settled or
resolved.
          (11) Benefit Limitation. The provisions of this Section (11) shall be
applicable in the event (i) any payments or benefits to which you become
entitled in accordance with the provisions of this New Agreement or any other
agreement with Broadcom would otherwise

11



--------------------------------------------------------------------------------



 



constitute a Parachute Payment that is subject to the Excise Tax and (ii) it is
determined by the Accounting Firm that the Present Value (measured as of
effective date of the Change in Control) of your aggregate Parachute Payment
does not exceed one hundred twenty percent (120%) of your Permissible Parachute
Amount or you are not otherwise entitled to the Gross-Up Payment by reason of
your failure to comply with your restrictive covenants under Section (9) or any
other of your Severance Benefit Requirements.
          In such event, those payments and benefits will be subject to
reduction to the extent necessary to assure that you receive only the greater of
(i) your Permissible Parachute Amount or (ii) the amount which yields you the
greatest after-tax amount of benefits after taking into account any excise tax
imposed under Section 4999 of the Code on the payments and benefits provided to
you under this New Agreement (or on any other benefits to which you may be
entitled in connection with a change in control or ownership of Broadcom or the
subsequent termination of your employment with Broadcom). To the extent any such
reduction is required, the dollar amount of your Cash Severance under Section
(1) of this New Agreement will be reduced first, with such reduction to be
effected pro-rata as to each payment, then the dollar amount of your Lump Sum
Health Care and Insurance Benefit Payments shall each be reduced pro-rata, next
the number of options or other equity awards that are to vest on an accelerated
basis pursuant to Section (2) of this New Agreement shall be reduced (based on
the value of the parachute payment resulting from such acceleration) in the same
chronological order in which awarded, and finally your remaining benefits will
be reduced in a manner that will not result in any impermissible deferral or
acceleration of benefits under Section 409A.
          Notwithstanding the foregoing, in determining whether the benefit
limitation of this Section (11) is exceeded, the Accounting Firm shall make a
reasonable determination of the value of the restrictive covenants to which you
will be subject under Section (9) of this New Agreement, and the amount of your
potential Parachute Payment shall accordingly be reduced by the value of those
restrictive covenants to the extent consistent with Code Section 280G and the
Treasury Regulations thereunder.
     (12) Other Terminations. If your employment is terminated during the Term
for Cause or you terminate your employment during the Term without Good Reason,
your participation in the Program shall terminate without any further
obligations of Broadcom to you or your legal representatives under the Program,
other than for timely payment of the Accrued Obligations owed you and the
payment or provision of any Other Benefits to which you are entitled. However,
in the event your employment is terminated during the Term by reason of your
death or Disability, then Broadcom shall pay you the Accrued Obligations and
     (i) Broadcom shall also pay the bonuses described in Section (4) above, if
any, to you or your legal representative, with the payment under paragraph
(i) of such section to be made within sixty (60) days after the date of your
Separation from Service due to death or Disability, subject to any required
holdback under Section (8) and provided further that if such bonus is intended
to qualify as “performance-based compensation” under Code Section 162(m), such
payment shall be subject to an appropriate present value discount reasonably
reflecting the time value of money, in accordance with the Treasury Regulations
under Code Section 162(m), to the extent such payment is in fact made earlier
than the scheduled payment date for that bonus under the applicable Broadcom
bonus plan or arrangement, and with the payment of any bonus due you

12



--------------------------------------------------------------------------------



 



under paragraph (ii) of Section (4) to be made at the same time as the foregoing
payment or (if later) the tenth business day following the date the Compensation
Committee awards you such discretionary bonus, subject to any required deferral
under Section (8); and
     (ii) notwithstanding any less favorable terms in any stock option or other
equity award agreement or plan or this Program, any unvested portion of any
stock options, restricted stock units or other equity awards granted to you by
Broadcom, whether before or after the date of this New Agreement, shall
immediately vest in full on your Date of Termination and all such awards shall
remain exercisable, as applicable, by you or your legal representative for
12 months after the Date of Termination (or, if earlier, until the stated
expiration of such award).
     The shares of Broadcom Class A common stock subject to any restricted stock
unit award that vests on an accelerated basis in accordance with the foregoing
shall be issued within the sixty (60) day period measured from the date of your
Separation from Service due to your death or Disability, but in no event later
than the next regularly-scheduled share issuance date for that restricted stock
unit award date (currently, the 5th day of February, May, August and November
each year) following the date of your Separation from Service, unless subject to
further deferral pursuant to the provisions of Section (8) above.
     (13) Scope of Coverage. The provisions of this New Agreement apply only
(i) in the event of a Change of Control followed by a subsequent termination of
your employment by Broadcom without Cause or by you for Good Reason within
twenty-four (24) months thereafter or, with respect to the benefits set forth
under Section (12) above, (ii) in the event of your death or Disability.
Notwithstanding Section (23) below, if you become entitled to receive payments
under this Program, then you shall not be eligible to receive severance,
termination or comparable benefits under any other plan or program of Broadcom
or its affiliates, including without limitation, under the Broadcom Corporation
Severance Benefit Plan for Vice Presidents and Above (or any successor plan
thereto). In all other events where your employment is terminated, Broadcom’s
normal severance policies will apply.
     (14). Change of Control. For purposes of the Program, a “Change of Control”
shall mean a change in ownership or control of Broadcom effected through any of
the following transactions:
          (i) a shareholder-approved merger, consolidation or other
reorganization, unless securities representing more than fifty percent (50%) of
the total combined voting power of the outstanding securities of the successor
corporation are immediately after such transaction, beneficially owned, directly
or indirectly and in substantially the same proportion, by the persons who
beneficially owned Broadcom’s outstanding voting securities immediately prior to
such transaction,
          (ii) a shareholder-approved sale, transfer or other disposition of all
or substantially all of Broadcom’s assets,
          (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of Securities Exchange Act of 1934, as amended
(the “1934 Act”), other than Broadcom

13



--------------------------------------------------------------------------------



 



or a person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, Broadcom, becomes directly or indirectly (whether as a result of a single
acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of Broadcom’s securities (as
measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether the transaction involves a direct
issuance from Broadcom or the acquisition of outstanding securities held by one
or more of Broadcom’s existing shareholders, or
          (iv) a change in the composition of the Board over a period of
twenty-four (24) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.
     (15). Cause. Broadcom may terminate your employment with or without Cause.
For purposes of the Program, “Cause” shall mean the reasonable and good faith
determination by a majority of the Board that any of the following events or
contingencies exists or has occurred:
          (i) You materially breached a fiduciary duty to Broadcom, materially
breached a material term of the Confidentiality and Invention Assignment
Agreement between you and Broadcom or materially breached any material provision
or policy set forth in Broadcom’s Code of Ethics and Corporate Conduct;
          (ii) You are convicted of a felony or misdemeanor that involves fraud,
dishonesty, theft, embezzlement, and/or an act of violence or moral turpitude,
or plead guilty or no contest (or a similar plea) to any such felony or
misdemeanor;
          (iii) You engage in any act, or there is any omission on your part,
that constitutes fraud, material negligence or material misconduct in connection
with your employment by Broadcom, including (but not limited to) a material
violation of applicable material state or federal securities laws.
Notwithstanding the foregoing, an isolated or occasional failure to file or late
filing of a report required under the 1934 Act shall not be deemed a material
violation for purposes of this Section (15)(iii). Furthermore, with respect to
filing reports or certifications you are required to provide under the 1934 Act,
with respect to a transaction’s compliance with the requirements of Rule 144
under the Securities Act of 1933, as amended or with respect to the
implementation of your 10b5-1 Plan, you shall not have committed a material
violation for purposes of this Section (15)(iii) if the violation occurred
because you relied in good faith on a certification or certifications provided
by Broadcom or an authorized employee or agent of

14



--------------------------------------------------------------------------------



 



Broadcom, unless you knew or should have known after reasonable diligence that
such certification was inaccurate, or upon the processes or actions of the
securities brokerage firm handling your transactions in Broadcom equities
provided that you have used a nationally recognized securities brokerage firm
with substantial prior experience in and established regular procedures for
handling option and equity transactions by executive officers of public
companies in the United States; or;
          (iv) You willfully and knowingly participate in the preparation or
release of false or materially misleading financial statements relating to
Broadcom’s operations and financial condition or you willfully and knowingly
submit any false or erroneous certification required of you under the
Sarbanes-Oxley Act of 2002 or any securities exchange on which shares of
Broadcom’s Class A common stock are at the time listed for trading.
     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Cause under the Program and this revised
Appendix II.
     No termination that is based exclusively upon your commission or alleged
commission of act(s) or omission(s) that are asserted to constitute material
negligence shall constitute Cause hereunder unless you have been afforded notice
of the alleged acts or omissions and have failed to cure such acts or omissions
within thirty (30) days after receipt of such notice.
     If, following the receipt of a Notice of Termination stating that your
termination is for Cause, you believe that Cause does not exist, you may, by
written notice delivered to the Board within three business (3) days after
receipt of such Notice of Termination, request that your Date of Termination be
delayed to permit you to appeal the Board’s determination that Cause for such
termination existed. If you so request, you will be placed on administrative
leave for a period determined by the Board (not to exceed 30 days), during which
you will be afforded an opportunity to request that the Board reconsider its
decision concerning your termination. If the Board or an appropriate committee
thereof has not previously provided you with an opportunity to be heard in
person concerning the reasons for termination stated in the Notice of
Termination, the Board will endeavor in good faith to provide you with such an
opportunity during such period of administrative leave. It is understood and
agreed that any change in your employment status that occurs in connection with
or as a result of such an administrative leave shall not constitute Good Reason.
The Board may, as a result of such a request for reconsideration, reinstate your
employment, revise the original Notice of Termination, or affirm the original
Notice of Termination. If the Board affirms the original Notice of Termination
or the period of administrative leave ends before the Board takes action, the
Date of Termination shall be the date specified in the original Notice of
Termination. If the Board reinstates your employment or revises the original
Notice of Termination, then the original Notice of Termination shall be void and
neither its delivery nor its contents shall be deemed to constitute Good Reason.
     (16). Good Reason. You may terminate your employment for Good Reason at any
time within the twenty-four (24)-month period measured from the effective date
of a Change in Control that occurs during the Term. For purposes of the Program,
“Good Reason” shall mean:

15



--------------------------------------------------------------------------------



 



     (i) except as you may otherwise agree in writing, a change in your position
(including status, offices, titles and reporting requirements) with Broadcom
that materially reduces your authority, duties or responsibilities as in effect
on the date of the New Agreement, or any other action by Broadcom that results
in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial or
inadvertent action not taken in bad faith and that is remedied by Broadcom
reasonably promptly after Broadcom receives your notice thereof;
     (ii) a more than fifteen percent (15%) reduction by Broadcom in your base
salary as in effect on the date of the New Agreement or as the same may be
increased from time-to-time during the Term;
     (iii) any action by Broadcom (including the elimination of benefit plans
without providing substitutes therefor or the reduction of your benefit
thereunder) that would materially diminish the aggregate value of your bonuses
and other cash incentive awards from the levels in effect on the date of the New
Agreement by more than fifteen percent (15%) in the aggregate; provided,
however, that (A) a reduction in your bonuses or cash incentive awards that is
part of a broad-based reduction in corresponding bonuses or awards for
management employees and pursuant to which your bonuses or awards s are not
reduced by a greater percentage than the reductions applicable to other
management employees and (B) a reduction in your bonuses and other cash
incentive awards occurring as a result of your failure or Broadcom’s failure to
satisfy performance criteria applicable to such bonuses or awards shall not
constitute Good Reason;
     (iv) Broadcom’s requiring you to be based at any office or other business
location that increases the distance from your home to such office or location
by more than fifty (50) miles from the distance in effect on the date of the New
Agreement;
     (v) any purported termination by Broadcom of your employment other than
pursuant to a Notice of Termination (for avoidance of doubt, the delivery or
contents of a Notice of Termination that is revised or voided under the
procedure provided in the definition of Cause above shall not constitute Good
Reason);
     (vi) any failure by Broadcom to comply with and satisfy Section (25) of
this revised Appendix II after receipt of written notice from you of such
failure and a reasonable cure period of not less than thirty (30) days; or
     (vii) following the Change in Control, you cease to serve as the Chief
Financial Officer of the highest parent entity in the chain of corporations or
other entities that includes Broadcom (or its successor) or you otherwise cease
to serve as the Chief Financial Officer of an entity with stock publicly traded
on an established United States stock exchange.

16



--------------------------------------------------------------------------------



 



     The foregoing shall constitute an exclusive list of the events or
contingencies that may constitute Good Reason under the Program and this revised
Appendix II.
     Notwithstanding the above, an isolated or inadvertent action or inaction by
Broadcom that causes Broadcom to fail to comply with Sections (16)(ii) or
(16)(iii) and that is cured within ten (10) days of your notifying Broadcom of
such action or inaction shall not constitute Good Reason. Furthermore, no act,
occurrence or condition set forth in this Section (16) shall constitute Good
Reason if you consent in writing to such act, occurrence or condition, whether
such consent is delivered before or after the act, occurrence or condition comes
to pass.
     (17). Death. Your employment shall terminate automatically upon your death.
     (18). Disability. If your Disability occurs during the Term and no
reasonable accommodation is available to permit you to continue to perform the
essential duties and responsibilities of your position, Broadcom may give you
written notice of its intention to terminate your employment. In such event,
your employment with Broadcom shall terminate effective on the 30th day after
you receive such notice (the “Disability Effective Date”), unless you resume the
performance of your duties within thirty (30) days after receipt of such notice.
For purposes of the Program, “Disability” shall mean your absence from and
inability to perform your duties with Broadcom on a full-time basis for one
hundred eighty (180) consecutive business days as a result of incapacity due to
mental or physical illness that is (i) determined to be total and permanent by
two (2) physicians selected by Broadcom or its insurers and reasonably
acceptable to you or your legal representative and (ii) to the extent you are
eligible to participate in Broadcom’s long-term disability plan, entitles you to
the payment of long-term disability benefits from Broadcom’s long-term
disability plan commencing immediately on the Disability Effective Date.
     (19). Notice of Termination. For purposes of the Program, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision relied upon for the termination of your employment, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date (with such
date to be not more than thirty (30) days after the giving of such notice). The
basis for termination set forth in any Notice of Termination shall constitute
the exclusive set of facts and circumstances upon which the party may rely to
attempt to demonstrate that Cause or Good Reason (as the case may be) for such
termination existed.
     (20). Date of Termination. “Date of Termination” means (i) if your
employment is terminated by Broadcom or by you for any reason other than death
or Disability, the date of receipt of the Notice of Termination or any later
date specified therein (subject to the limitations set forth above in the
definition of Notice of Termination), as the case may be, and (ii) if your
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of your death or the Disability Effective Date, as
the case may be.

17



--------------------------------------------------------------------------------



 



     (21). Separation from Service. For purposes of the Program, “Separation
from Service” means a “separation from service” from Broadcom (within the
meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury
Regulation Section 1.409A-1(h)).
     (22). Specified Employee. For purposes of the Program, “Specified Employee”
means a “specified employee” within the meaning of Code Section 409A.
     (23). Non-exclusivity of Rights. Except as provided in Section (13) above,
nothing in the Program shall prevent or limit your continuing or future
participation in any plan, program, policy or practice provided by Broadcom or
any of its affiliated companies during your period of employment with Broadcom
and for which you may qualify, nor, subject to Section (2) of this revised
Appendix II, shall anything herein limit or otherwise affect such rights as you
may have under any contract or agreement with Broadcom or any of its affiliated
companies. Amounts that are vested benefits or that you are otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with Broadcom or any other member of the Employer Group on or
subsequent to your Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this revised Appendix II.
     (24). Full Settlement.
          (i) Except as specifically set forth in this revised Appendix II,
Broadcom’s obligation to make the payments provided for in the Program and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
Broadcom may have against you or others, except only for any advances made to
you or for taxes that Broadcom is required to withhold by law. In no event shall
you be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to you under any of the provisions of the
Program, and such amounts shall not be reduced whether or not you obtain other
employment.
          (ii) You will not become eligible to receive any of the payments and
benefits provided under Sections (1), (2), (3) and (4) and Section (10) of the
Program unless you execute and deliver to Broadcom, within twenty one (21) days
after your Date of Termination (or within forty-five (45) days after such Date
of Termination, to the extent such longer period is required under applicable
law), a general release in a form acceptable to Broadcom (the “Required
Release”) that (i) releases Broadcom and its subsidiaries, officers, directors,
employees, and agents from all claims you may have relating to your employment
with Broadcom and the termination of that employment, other than claims relating
to any benefits to which you become entitled under the Program, and (ii) becomes
effective in accordance with applicable law upon the expiration of any
applicable revocation period.
     (25). Successors.
          (i) The Program is personal to you and shall not be assignable by you
otherwise than by will or the laws of descent and distribution. The Program
shall inure to the benefit of and be enforceable by your legal representatives.

18



--------------------------------------------------------------------------------



 



          (ii) The Program shall inure to the benefit of and be binding upon
Broadcom and its successors and assigns.
          (iii) Broadcom will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of Broadcom to assume expressly and agree to perform
its obligations under the Program in the same manner and to the same extent that
Broadcom would be required to perform those obligations if no such succession
had taken place. As used in the Program, “Broadcom” shall include any successor
to its business and/or assets as aforesaid that assumes and agrees to perform
the obligations created by the Program by operation of law or otherwise.
     (26). Mandatory Arbitration. ANY AND ALL DISPUTES OR CONTROVERSIES BETWEEN
YOU AND BROADCOM ARISING OUT OF, RELATING TO OR OTHERWISE CONNECTED WITH THE NEW
AGREEMENT (OR THE ORIGINAL LETTER AGREEMENT, 2008 LETTER AGREEMENT, THE 2009
LETTER AGREEMENT) OR THE BENEFITS PROVIDED UNDER THIS REVISED APPENDIX II AS SET
FORTH HEREIN OR THE VALIDITY, CONSTRUCTION, PERFORMANCE OR TERMINATION OF THE
NEW AGREEMENT (OR THE ORIGINAL LETTER AGREEMENT, 2008 LETTER AGREEMENT OR THE
2009 LETTER AGREEMENT) OR THIS REVISED APPENDIX II SHALL BE SETTLED EXCLUSIVELY
BY BINDING ARBITRATION TO BE HELD IN THE COUNTY IN WHICH YOU ARE (OR HAVE MOST
RECENTLY BEEN) EMPLOYED BY BROADCOM (OR ANY PARENT OR SUBSIDIARY) AT THE TIME OF
SUCH ARBITRATION. THE ARBITRATION PROCEEDINGS SHALL BE GOVERNED BY (i) THE
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION AND (ii) THE FEDERAL ARBITRATION ACT. THE
ARBITRATOR SHALL HAVE THE SAME, BUT NO GREATER, REMEDIAL AUTHORITY AS WOULD A
COURT HEARING THE SAME DISPUTE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION AND SHALL BE IN LIEU OF
THE RIGHTS THOSE PARTIES MAY OTHERWISE HAVE TO A JURY TRIAL; PROVIDED, HOWEVER,
THAT SUCH DECISION SHALL BE SUBJECT TO CORRECTION, CONFIRMATION OR VACATION IN
ACCORDANCE WITH THE PROVISIONS AND STANDARDS OF APPLICABLE LAW GOVERNING THE
JUDICIAL REVIEW OF ARBITRATION AWARDS. THE PREVAILING PARTY IN SUCH ARBITRATION,
AS DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT
PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT
FROM THE OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS, INCLUDING, BUT NOT
LIMITED TO, EXPENSES AND REASONABLE ATTORNEY’S FEES. HOWEVER, THE ARBITRATOR’S
COMPENSATION AND OTHER FEES AND COSTS UNIQUE TO ARBITRATION SHALL IN ALL EVENTS
BE PAID BY BROADCOM. JUDGMENT SHALL BE ENTERED ON THE ARBITRATOR’S DECISION IN
ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER OF SUCH DISPUTE OR
CONTROVERSY. NOTWITHSTANDING THE FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE
MATTER APPLY TO A COURT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1281.8, OR ANY COMPARABLE STATUTORY PROVISION OR COMMON LAW PRINCIPLE, FOR
PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR

19



--------------------------------------------------------------------------------



 



A PRELIMINARY INJUNCTION. TO THE EXTENT PERMITTED BY LAW, THE PROCEEDINGS AND
RESULTS, INCLUDING THE ARBITRATOR’S DECISION, SHALL BE KEPT CONFIDENTIAL.
     (27). Governing Law. The laws of California shall govern the validity and
interpretation of the Program, without resort to that State’s rules governing
conflicts of laws.
     (28). Captions. The captions of this Appendix II are not part of the
provisions of the Program and shall have no force or effect.
     (29). Amendment. The Program may not be amended or modified with respect to
you other than by a written agreement executed by you and Broadcom or your and
its respective successors and legal representatives.
     (30). Notices. All notices and other communications under the New Agreement
shall be in writing and shall be given by hand delivery to the other party, by
overnight courier or by registered or certified mail, return receipt requested,
postage prepaid, addressed (if to you) at the address you last provided in
writing to Broadcom, and if to Broadcom, as follows:
Broadcom Corporation
5300 California Avenue
Irvine, California 92617
Attention: Chief Executive Officer
     Notice and communications shall be effective when actually received by the
addressee. Neither your failure to give any notice required by the Program, nor
defects or errors in any notice given by you, shall relieve Broadcom of any
corresponding obligation under the Program unless, and only to the extent that,
Broadcom is actually and materially prejudiced thereby.
     (32). Severability. If any provision of the New Agreement or this revised
Appendix II as applied to any party or to any circumstance should be adjudged by
a court of competent jurisdiction or determined by an arbitrator to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court or
determined by the arbitrator, the application of any other provision of the New
Agreement or this revised Appendix II, or the enforceability or invalidity of
the New Agreement or revised Appendix II as a whole. Should any provision of the
New Agreement or the revised Appendix II become or be deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken, and the remainder of the New
Agreement or the revised Appendix II , as the case may be, shall continue in
full force and effect.
     (33). Withholding Taxes. Broadcom shall withhold from any amounts payable
under the Program all Federal, state, local or foreign taxes required to be
withheld pursuant to any applicable law or regulation.

20



--------------------------------------------------------------------------------



 



     (34) No Waiver. Your failure or Broadcom’s failure to insist upon strict
compliance with any provision hereof or any other provision of the Program or
the failure to assert any right you or Broadcom may have hereunder, including,
without limitation, your right to terminate employment for Good Reason, shall
not be deemed to be a waiver of the application of such provision or right with
respect to any subsequent event or the waiver of any other provision or right of
the Program.
     Except as otherwise expressly provided herein, this New Agreement
supersedes and replaces the severance benefits provided in original Appendix II
of your Original Letter Agreement, and Appendix II of your 2008 Letter Agreement
and 2009 Letter Agreement.
     To acknowledge your continued participation in the Program pursuant to the
New Agreement and your understanding of the terms and provisions of this New
Agreement, please sign, date and return the enclosed copy of this New Agreement.

            Broadcom Corporation
      By:   /s/ Scott A. McGregor
        Scott A. McGregor        President & Chief Executive Officer     

ACCEPTANCE
     I hereby accept all of the terms and conditions of the New Agreement,
including the revised Appendix II thereto, and agree to be bound by all those
terms and conditions.
/s/ Eric K. Brandt
Eric K. Brandt
Dated: August 19, 2010

21